934 F.2d 320Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roy HORTON, Defendant-Appellant.
No. 90-6407.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1990.Decided May 28, 1991.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CR-86-182)
Roy Horton, appellant pro se.
Beth Heier Lurz, Office of the United States Attorney, Elkins, W.Va., for appellee.
N.D.W.Va.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roy Horton appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.1   United States v. Horton, CR-86-182 (N.D.W.Va. Sept. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We note that Horton's claims that he was assaulted by a sheriff and that he was inappropriately placed in segregation should be asserted in an action under 42 U.S.C. Sec. 1983.  Since the district court did not address those claims, we dismiss those claims without prejudice to Horton's asserting them in a Sec. 1983 petition